HAROLD R. VANN, Circuit Judge.
This cause came on for hearing pursuant to due notice, whereupon it is ordered and adjudged that —
Based on a review of the pleadings, argument of counsel, and authorities submitted in memorandum or letter form, I find and determine, as a matter of law, that §9, chapter 71-252, Florida Statutes 1971 (F.S. §627.738), is a constitutional exercise of legislative power.
Accordingly, the motions to dismiss of defendants, Bernadette White and Manchester Insurance & Indemnity Company, are granted, and plaintiff’s complaint is dismissed, without leave to amend and with prejudice.